Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 03/31/2022. Currently, claims 1-26 are pending in the application. Claims 8-13 and 21-26 are withdrawn from Consideration.

Election/Restrictions

Claims 8-13 and 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2022.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20160240802 A1).

Regarding claim 1, Figures 1, 3 and 5 of Lee disclose a device array substrate (10), comprising: 
a flexible base (110, [0050]); 
a pixel island (Px_n, [0050]) disposed on the flexible base, wherein at least one edge of the pixel island is provided with at least one opening (for 320); and 
a connection line (320, [0071]) entering the pixel island via the opening.

Regarding claim 2, Figures 1,3 and 5 of Lee disclose that the device array substrate of claim 1, wherein the pixel island comprises: at least one switching device (transistor TR1, [0056]), the connection line is electrically connected to the switching device via the opening (320 corresponds to data wiring DL in Figure 3, [0075]).

Regarding claim 5, Figures 1,3 and 5 of Lee disclose that the device array substrate of claim 1, wherein, when viewed from a top view direction of the device array substrate, a shape of the opening comprises: a quadrangle, a semicircle, a polygon, or a circular arc (please see Figure 5).

Regarding claim 6, Figure 5 of Lee discloses that the device array substrate of claim 1, wherein, the opening (for 320 in Figure 5) is extended by a first distance (in Y direction) inside the pixel island (Px_n) in a first direction (Y), the opening is extended by a second distance inside the pixel island in a second direction (X), there is a set angle between the first direction and the second direction (about 90 degrees based on drawing).

Regarding claim 7, Figure 5 of Lee discloses that the device array substrate of claim 1, wherein, the connection line (320) has a wiring climbing direction (Y), the device array substrate (100) has a stretching direction (X), an angle between the wiring climbing direction and the stretching direction is between 0 degrees and 180 degrees. (about 90 degrees based the drawing).

Regarding claim 14, Figures 1,3 and 5 of Lee disclose a display device, comprising: 
a device array substrate (10, [0066]), comprising: 
a flexible base (110, [0066]); 
a pixel island (Px_n, [0066]) disposed on the flexible base, wherein at least one edge of the pixel island is provided with at least one opening (for 320, Figure 5); and 
a connection line (320, [0075]) entering the pixel island via the opening.

Regarding claim 15, Figures 1,3 and 5 of Lee disclose that the display device of claim 14, wherein the pixel island (Px_n) comprises: at least one switching device (TR1, Figure 3, [0056]), the connection line is electrically connected to the switching device via the opening 320 corresponds to data wiring DL in Figure 3, [0075]).

Regarding claim 18, Figure 5 of Lee discloses that the display device of claim 14, wherein, when viewed from a top view direction of the device array substrate, a shape of the opening comprises: a quadrangle, a semicircle, a polygon, or a circular arc (Figure 5).

Regarding claim 19, Figure 5 of Lee discloses that the display device of claim 14, wherein, the opening (For 320) is extended by a first distance inside the pixel island in a first direction (Y), the opening is extended by a second distance inside the pixel island in a second direction (X), there is a set angle between the first direction and the second direction (about 90 degrees based on the drawing).

Regarding claim 20, Figure 5 of Lee discloses that the display device of claim 14, wherein, the connection line (320) has a wiring climbing direction (Y), the device array substrate (10) has a stretching direction (X), an angle between the wiring climbing direction and the stretching direction is between 0 degrees and 180 degrees (90 degrees based on the drawing).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Lee (US 20160240802 A1).

Regarding claims 3-4, Figure 5 of LEE does not explicitly teach that the device array substrate of claim 1, wherein, a distance (in Y direction) from a side of the opening to a side of the pixel island (Px_n) is greater than or equal to 1 micrometer. Or
The device array substrate of claim 1, wherein, a distance (in Y direction) from an open end of the opening to a closed end of the opening is greater than or equal to 1 micrometer.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to reduce cost and loss of power in the data line and also it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 16-17, Figure 5 of LEE does not explicitly teach that the display device of claim 14, wherein, a distance (in Y direction) from a side of the opening to a side of the pixel island is greater than or equal to 1 micrometer. Or
The display device of claim 14, wherein, a distance (in Y direction) from an open end of the opening to a closed end of the opening is greater than or equal to 1 micrometer.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to reduce cost and loss of power in the data line and also it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813